DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al. (US 5,500,495) hereafter “Benda” in view of Brojanac et al. (US 7,262,376) hereafter “Brojanac”.
Regarding claim 1, Benda discloses a locking device for a toggle light switch (Fig. 1) comprising: a partial rectangular cuboid member (114) having a top surface, four side surfaces, an interior, an exterior (the side and top walls), and an opening (118) disposed distal to the top surface (Fig. 3); a planar torque arm member (100) having a first end, attached to the partial rectangular cuboid member near the opening (Fig. 1), and a second end; and at least one planar locking member (123) having a tapered first end (Fig. 2), and a second end; wherein the partial rectangular cuboid member is sized and shaped so that it mates with a standard toggle light switch, having a toggle (32), a rotary hub (the lower section of toggle), and an opening exposing the toggle and rotary 
However Benda fails to disclose the planar locking member having a surface with a plurality of protrusions and the locking member locks the toggle and rotary hub in place by inserting the tapered first end between the rotary hub and the opening exposing the toggle and rotary hub until the plurality of protrusions of the at least one planar locking member are wedged into an interstice between the rotary hub and the opening exposing the toggle and rotary hub, preventing the rotary hub from rotating. 
Brojanac teaches a lockout device in which the gripping elements are rows of teeth (62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Benda’s device according to known methods to incorporate the teachings of Brojanac to employ a known structure for the planar locking member surface in order to enhance the locking surface functionality. 
Regarding claim 2, Benda further discloses the partial rectangular cuboid member is capable of mating with a standard toggle light switch regardless of the orientation of the toggle (Fig. 4).

Regarding claim 4, Benda further discloses there is one planar locking member (Fig. 2).
Regarding claim 5, Benda further discloses the second end of the one planar locking member is attached to the second end of the planar torque arm member (Fig. 1).
Regarding claim 6, Benda discloses most of the claim limitations except for there are two planar locking members, denominated the first planar locking member and the second planar locking member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include more than one planar locking member in order to provide a more reliable locking mechanism, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 7, Benda further discloses a first side and a third side surface of the partial rectangular cuboid member are both orthogonal to the second side surface of the partial rectangular cuboid member; and wherein the first side surface and the third side surface are parallel to one another (Fig. 1).
Regarding claim 8, Benda further discloses the planar torque arm member attaches to the partial rectangular cuboid near the opening at the end of the first side surface, distal to the top surface, making an obtuse angle with the first side surface (Fig. 2).
Regarding claim 13, Benda discloses most of the claim limitations except for the partial rectangular cuboid member, the planar torque arm member and the at least one planar locking member are fabricated as an integral body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the assembly as one piece in order to simplify the manufacturing process, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benda in view of Brojanac as applied in claim 1 above and further in view of Souza (US 5,738,206).
Regarding claim 14, Benda discloses most of the claim limitations except for the integral body is fabricated from an electrical insulator.
Souza teaches a switch lock in which the body (22) is made of suitable insulating material (C. 3, L. 1-10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Benda’s device according to known methods to incorporate the teachings of Souza to employ a known material for the body in order to prevent any potential electrical hazards.  
Regarding claim 15, the combination of Benda and Souza further teaches the integral body is fabricated from at least one of polyvinyl chloride ("PVC"), polypropylene ("PP"), acrylonitrile butadiene styrene ("ABS"), polycarbonate ("PC"), nylon, high-density polyethylene ("HDPE"), low-density polyethylene ("LDPE"), polyethylene terephthalate ("PET") and a thermoplastic elastomer ("TPE", C. 3, L. 1-10).

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to disclose or teach the second end of the first planar locking member is attached to the second end of the planar torque arm member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833